Citation Nr: 0805917	
Decision Date: 02/21/08    Archive Date: 03/03/08

DOCKET NO.  06-02 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for hypertension, to 
include as secondary to PTSD.

3.  Entitlement to service connection for strokes, to include 
as secondary to PTSD.

4.  Entitlement to service connection for myocardial 
infarctions, to include as secondary to PTSD.

5.  Entitlement to service connection for dementia, to 
include as secondary to myocardial infarctions.


REPRESENTATION

Veteran represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. D. Watson, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1943 to April 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 RO decision, which denied 
the veteran's claims for service connection for PTSD, for 
hypertension secondary to PTSD, for strokes secondary to 
PTSD, for myocardial infarctions secondary to PTSD, and for 
dementia secondary to myocardial infarctions.


FINDINGS OF FACT

1.  The most probative medical evidence of record shows that 
the veteran does not have a current diagnosis of PTSD. 

2.  Hypertension was not manifest during service or within 
one year of separation, and current hypertension is not 
attributable to service.

3.  Strokes were not manifest during service or within one 
year of separation, and the veteran's strokes are not 
attributable to service.

4.  Myocardial infarctions were not manifest during service 
or within one year of separation, and the veteran's 
myocardial infarctions are not attributable to service.

5.  Dementia was not manifest during service, and current 
dementia is not attributable to service.

CONCLUSION OF LAW

1.  PTSD was not incurred in active military service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002 & West Supp. 2007); 38 
C.F.R. §§ 3.304(f), 4.125 (2007).

2.  Hypertension was not incurred in or aggravated by service 
and may not be presumed to have been incurred therein.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002 & West Supp. 
2007); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).  

3.  Strokes were not incurred in or aggravated by service and 
may not be presumed to have been incurred therein.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002 & West Supp. 
2007); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).

4.  Myocardial infarctions were not incurred in or aggravated 
by service and may not be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002 & 
West Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).  

5.  Dementia was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1101, 1110 (West 2002 & West Supp. 
2007); 38 C.F.R. §§ 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on her behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & West Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2007).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
West Supp. 2007); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United 
States Court of Appeals for Veterans Claims (Court) held that 
VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.

Prior to initial adjudication of the veteran's claim, a 
letter dated in November 2004 fully satisfied the duty to 
notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & 
West Supp. 2007); 38 C.F.R. § 3.159(b)(1) (2007); Quartuccio, 
at 187.  The veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claims.  The letter also informed the veteran that additional 
information and evidence was needed to support his claims and 
asked him to send the information or evidence to VA.  See 
Pelegrini II, at 120-121.  Furthermore, the veteran was 
provided notice regarding secondary service connection and 
provided a PTSD questionnaire. 

Since the Board has concluded that the preponderance of the 
evidence is against the claim for service connection, any 
questions as to the appropriate disability rating or 
effective dates to be assigned are rendered moot, and no 
further notice is needed.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

The Board also concludes that VA's duty to assist has been 
satisfied.

The veteran's VA treatment records are in the file, and 
private medical records identified by the veteran have been 
obtained, to the extent possible.  The veteran has at no time 
referenced available outstanding records that he wanted VA to 
obtain or that he felt were relevant to his claim.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on a claim, as defined by law.  
With respect to the PTSD claim, the veteran was afforded an 
appropriate and thorough VA PTSD examination in May 2005.  
The VA examination report is thorough, detailed, supported by 
other medical evidence of record, and it involved a review of 
the veteran's claims file.  With respect to the veteran's 
other claims, neither examination nor opinion is needed 
because there is no persuasive and competent evidence that 
the claimed conditions may be associated with the veteran's 
military service.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  Service Connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Further, VA regulation provides that, with chronic diseases 
shown as such in service (or within an applicable presumptive 
period under section 3.307) so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected unless clearly attributable to intercurrent 
causes.  For the showing of a chronic disease in service 
there is required a combination of manifestations sufficient 
to identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established 
(leprosy, tuberculosis, multiple sclerosis, etc.), there is 
no requirement of an evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. 38 C.F.R. § 3.303(b).

In addition, conditions such as hypertension, organic heart 
disease, myocarditis, and brain hemorrhage will be presumed 
to have been incurred in or aggravated by service if they had 
become manifest to a degree of 10 percent or more within one 
year of the veteran's separation from service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  This 
presumption is rebuttable by affirmative evidence to the 
contrary. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 
3.307, 3.309.

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  A claim for 
secondary service connection generally requires competent 
evidence of a causal relationship between the service-
connected disability and the nonservice-connected disease or 
injury.  Jones (Wayne L.) v. Brown, 7 Vet. App. 134 (1994).  
There must be medical evidence of a current disability; 
evidence of a service-connected disability; and medical 
evidence of a nexus between the service-connected disability 
and the current disability.  See Wallin v. West, 11 Vet. App. 
509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-7 
(1995).

With regard to the matter of establishing service connection 
for a disability on a secondary basis, the Court has held 
that there must be evidence sufficient to show that a current 
disability exists and that the current disability was either 
caused by or aggravated by a service-connected disability.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  
Additionally, when aggravation of a nonservice-connected 
disability is proximately due to or the result of a service 
connected condition, such disability shall be compensated for 
the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation.  Id.; see also 71 Fed. Reg. 52744-52747 (Sept. 
7, 2006).

Generally, in order to establish service connection for the 
claimed disorder, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).

The Court of Appeals for Veterans Claims (Court) has 
consistently held that, under the law cited above, "[a] 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).  This principle has been repeatedly reaffirmed by the 
U.S. Court of Appeals for the Federal Circuit, which has 
stated, "a veteran seeking disability benefits must establish 
. . . the existence of a disability [and] a connection 
between the veteran's service and the disability."  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the 
Court's interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary 
and therefore the decision based on that interpretation must 
be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

In the absence of proof of a present disability, there can be 
no valid claim.  Rabideau v. Derwinski, 2 Vet. App. 141, 143- 
44 (1992).


a.  PTSD

The veteran, through his representative, contends that he 
suffers from PTSD as a result of his service in Japan.  For 
the reasons that follow, the Board concludes that service 
connection is not warranted.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).

Further, to warrant service connection for PTSD, 38 C.F.R. § 
3.304(f) provides that the diagnosis must conform to 38 
C.F.R. § 4.125(a), and conform to the Diagnostic and 
Statistical Manual, Fourth Edition (DSM-IV).  Moreover, the 
diagnosis of PTSD must be based on demonstrated combat status 
or on verified stressors.  Moreover, in order for service 
connection to be established, the veteran must have a current 
diagnosis of the claimed disease or injury related to 
service. 

The Board may not base a decision on its own unsubstantiated 
medical conclusions but, rather, may reach a medical 
conclusion only on the basis of independent medical evidence 
in the record.  Hensley v. Brown, 5 Vet. App. 155 (1993).  In 
considering this matter on appeal the Board is required to 
base its decisions on independent medical evidence rather 
than rely upon its own unsubstantiated medical opinions.  See 
Colvin, supra.  Therefore, as the medical professionals have 
determined that the veteran does not meet the diagnostic 
criteria of DSM-IV, the Board cannot substitute its own 
medical judgment.

In January 2004, the veteran submitted a private medical 
report from Dr. Williams.  In that report, the veteran's wife 
stated that her husband was in quite good health and vigorous 
until around 1992, at which time he suffered a heat stroke 
while installing a sprinkler system.  At that point the 
veteran was forced to cease working.  She further stated that 
he has had health problems of a constant nature since the 
time of his first stroke, including multiple additional 
strokes, mental confusion, and episodes of falling down.  The 
physician noted that the veteran was confused at the 
examination and suffered from dementia, probably multi-
infarct type.  In addition, the veteran was given diagnoses 
of hypothyroidism, fracture of the left humerus, fracture of 
the right hip, and a history of frequent falls.  There was no 
mention of PTSD.

In December 2004, the veteran submitted lay evidence, 
including photocopies of newspaper articles, which showed 
that he worked as a medic in Japan during World War II and 
was still working as a dentist at the age of 71.

In May 2005, the veteran was afforded a VA psychiatric 
examination, which included a review of the claims file.  The 
examiner noted that the veteran was unable to speak due to 
expressive aphasia.  The veteran's wife reported that the 
veteran had no history of distressing nightmares or recurrent 
distressing thoughts.  Furthermore, the veteran discussed the 
war with wife frequently, though not to other people.  The 
examiner noted that, although the veteran did avoid war 
movies after the war, he was not more distant and did not 
have difficulty expressing love.  There was no history of 
sleep disturbance, anger, hypervigilance, increased startle 
response, hallucinations, delusions, abnormal behaviors, 
suicidal or homicidal ideation, obsessive or ritualistic 
behavior, panic attacks, depression, or impulsive behavior.  
The examiner further noted that he was unable to elicit any 
history from the veteran or his wife which would meet the 
criteria for a diagnosis of PTSD.  The examiner noted that 
the veteran had severe problems with his thought processes 
and ability to communicate, poor memory, disorientation to 
place and time, some agitation and fearfulness, inability to 
abstract or perform simple tasks, and an inability to 
establish and maintain social or work relationships.  There 
were no problems with concentration or any other difficulties 
prior to his stroke.  The examiner concluded that the 
veteran's current mental problems were due to severe 
dementia, secondary to multiple cerebrovascular accidents, 
and not PTSD.  The examiner noted that a GAF score was not 
applicable, as the veteran did not have PTSD.  He also noted 
diagnoses of strokes, seizure disorder, hypothyroidism, and 
congestive heart failure.

VA treatment records from June 2001 to November 2005 also 
lack any diagnosis of PTSD.

In November 2005, the veteran submitted a private medical 
opinion from Dr. Williams.  In this statement, Dr. Williams 
related some accounts provided by the veteran's wife 
describing his experiences treating the wounded and the dead 
at Iwo Jima.  Dr. Williams also noted that the veteran's 
family described him as a workaholic who occupied time away 
from his dental practice with ventures in construction, real 
estate, insurance, and farming, while simultaneously 
continuing his medical and dental education.  The examiner 
concluded that a "diagnosis [of PTSD] is highly probable," 
based primarily on the fact that the examiner "f[ou]nd it 
difficult to imagine Mr. Worthen, or anyone else, who found 
himself at the age of 21 years, not being deeply affected for 
the rest of his life by wartime experiences such as those 
described by his family."  Furthermore, the examiner stated 
that it was opinion that stress associated with wartime 
experiences was likely a cause of the veteran's workaholic 
approach to his adult life.

In January 2006, the veteran submitted an additional private 
medical opinion from Dr. Williams.  In that statement, the 
examiner stated that he was amending his previous statement 
in order to state for the record that he was "certain" that 
the veteran suffered from PTSD.  The examiner further stated 
that the veteran was haunted by the memories of lives lost 
during the war.

The Board must weigh the credibility and probative value of 
the medical opinions, and in so doing, the Board may favor 
one medical opinion over the other.  See Evans v. West, 12 
Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 
429, 433 (1995)); see also Wensch v. Principi, 15 Vet. App. 
362, 368 (2001) (it is not error for the Board to favor the 
opinion of one competent medical expert over that of another 
when the Board gives an adequate statement of reasons and 
bases for doing so).  The Board must account for the evidence 
it finds persuasive or unpersuasive, and provide reasons for 
rejecting material evidence favorable to the claim.  See 
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  

In determining the weight assigned to this evidence, the 
Board also looks at factors such as the health care 
provider's knowledge and skill in analyzing the medical data.  
See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see 
also Black v. Brown, 10 Vet. App. 279, 284 (1997).  In 
addition, the failure of a physician to provide a basis for 
his opinion goes to the weight or credibility of the 
evidence.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 
382 (1998)

In weighing the medical opinions of record in this case, the 
Board finds that the VA medical opinion from May 2005 
outweighs the private medical opinions of Dr. Williams.  The 
VA examination and opinion were thorough, detailed, 
consistent with other evidence of record, were based on the 
DSM-IV, and included a review of the claims folder.  On the 
other hand, the private opinions of Dr. Williams did not 
follow the criteria of the DSM-IV, did not clearly include a 
review of the claims folder, and the diagnosis of PTSD seemed 
to be based only on the fact that the veteran experienced 
stressors during World War II and not on any current 
symptomatology.  Furthermore, Dr. Williams' November 2005 and 
January 2006 opinions, which stated that the veteran probably 
had PTSD for many years, are apparently in conflict with his 
January 2004 opinion, which shows that the veteran was in 
quite good health and vigorous until 1992, when he 
experienced a stroke.

The Board notes that, in the October 2006 Form 9, the 
veteran's representative contends that Dr. Williams' opinions 
should be given more weight than the VA examiner's opinion, 
based on the fact that Dr. Williams has been the veteran's 
treating physician for many years.  However, the Board 
further notes that the Court has expressly declined to adopt 
a "treating physician rule" which would afford greater 
weight to the opinion of a veteran's treating physician over 
the opinion of a VA or other physician.  See Guerrieri v. 
Brown, 4 Vet. App. 467, 471-473 (1993).

In summary, the most probative evidence of record shows that 
the veteran does not have PTSD.  The veteran has no history 
of recurrent distressing nightmares, an inability to maintain 
social relationships, sleep disturbance, anger problems, 
hypervigilance, or increased startle response.  The veteran 
had no problems with concentration or other mental 
difficulties prior to his stroke.  The veteran does have a 
history of avoiding war movies, but he would frequently 
discuss war experiences with his wife.  Furthermore, the 
evidence of record shows that the veteran has been married to 
the same woman for over 50 years and worked at least part 
time until he was over 70 years old.  In addition, the 
veteran has received no diagnosis of PTSD that conforms to 
the DSM-IV, as required by 38 C.F.R. § 3.304(f).  As such, 
the Board concludes that service connection for PTSD is not 
warranted.

A preponderance of the evidence is against the claim for 
service connection for PTSD, the benefit-of-the-doubt 
doctrine is inapplicable, and service connection must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert, supra.

b.  Hypertension

The veteran contends that he has hypertension secondary to 
PTSD.  As discussed above, the veteran is not service-
connected for PTSD.  Consequently, the claim of secondary 
service connection must be denied as a matter of law.  See, 
e.g., Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Nevertheless, to afford the veteran every possible 
consideration, the Board also considers the veteran's claim 
of service connection for hypertension on a direct and 
presumptive basis.

The veteran's service medical records do not reflect any 
complaints, findings, treatment, or diagnoses of 
hypertension.  At the veteran's separation examination in 
April 1946, the examiner noted that the veteran had a normal 
chest x-ray, normal cardiovascular system, normal heart, 
normal pulse, normal arteries, and normal veins.

The first record of the veteran's diagnosis of hypertension 
seems to come from a VA treatment record from November 2001, 
which notes that the veteran has high blood pressure, almost 
55 years after the veteran was separated from service.  The 
amount of time between service and diagnosis weighs heavily 
against the claim.  See Maxson v. West, 12 Vet. App. 453 
(1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (service 
incurrence may be rebutted by the absence of medical 
treatment for the claimed condition for many years after 
service).  There is no medical evidence that relates the 
veteran's hypertension to service on a direct basis.

In sum, the competent evidence does not establish that 
hypertension began in service or within one year of 
separation.  The service medical records showed a normal 
heart and pulse.  Thus, there was no hypertension shown 
during service.  Further, there is no continuity of 
symptomatology following service.  There is no record of any 
continuous symptoms from his separation from service onward.  
Rather, the record establishes that almost 55 years after 
such separation, the veteran had hypertension.  Thus, service 
connection for hypertension on a direct basis is also not 
warranted.  

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  The preponderance is against the 
veteran's claim, and it must be denied.  See Gilbert, supra.


c.  Strokes

The veteran also contends that he has had strokes secondary 
to PTSD.  As discussed above, the veteran is not service-
connected for PTSD.  Consequently, the claim of secondary 
service connection must be denied as a matter of law.  See, 
e.g., Sabonis, supra.

Nevertheless, to afford the veteran every possible 
consideration, the Board also considers the veteran's claim 
of service connection for strokes on a direct or presumptive 
basis.

The veteran's service medical records do not reflect any 
complaints, findings, treatment, or diagnoses of strokes.  At 
the veteran's separation examination in April 1946, the 
examiner did not note any pertinent abnormalities.

The evidence shows that the veteran first suffered a stroke 
while installing a sprinkler system in his yard around 1992, 
more than 45 years after separation from service.  Since 
then, he has likely experienced additional strokes.  The 
amount of time between service and diagnosis weighs heavily 
against the claim.  See Maxson v. West, 12 Vet. App. 453 
(1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (service 
incurrence may be rebutted by the absence of medical 
treatment for the claimed condition for many years after 
service).  There is no medical evidence that relates the 
veteran's hypertension to service on a direct basis.

In sum, the competent evidence does not establish that 
strokes began in service or within one year of separation.  
The service medical records showed a normal heart and pulse.  
Thus, there were no episodes of stroke shown during service.  
Further, there is no continuity of symptomatology following 
service.  There is no record of any continuous symptoms from 
his separation from service onward.  Rather, the record 
establishes that more than 45 years after such separation, 
the veteran had a stroke.  Thus, service connection for 
strokes on a direct basis is also not warranted.  

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  The preponderance is against the 
veteran's claim, and it must be denied.  See Gilbert, supra.

d.  Myocardial Infarctions

The veteran also contends that he has had myocardial 
infarctions secondary to PTSD.  As discussed above, the 
veteran is not service-connected for PTSD.  Consequently, the 
claim of secondary service connection must be denied as a 
matter of law.  See, e.g., Sabonis, supra.

Nevertheless, to afford the veteran every possible 
consideration, the Board also considers the veteran's claim 
of service connection for hypertension on a direct and 
presumptive basis.

The veteran's service medical records do not reflect any 
complaints, findings, treatment, or diagnoses of myocardial 
infarction.  At the veteran's separation examination in April 
1946, the examiner noted that the veteran had a normal chest 
x-ray, normal cardiovascular system, normal heart, normal 
pulse, normal arteries, and normal veins.

The first references to a myocardial infarction in the 
veteran's medical records comes from the January 2004 private 
medical report that states the veteran's dementia was 
probably the result of multiple infarctions and from the May 
2005 VA examination that notes the veteran suffered from 
congestive heart failure.  Again, the amount of time between 
service and diagnosis weighs heavily against the claim.  See 
Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 
(Fed. Cir. 2000) (service incurrence may be rebutted by the 
absence of medical treatment for the claimed condition for 
many years after service).  There is no medical evidence that 
relates the veteran's myocardial infarctions to service on a 
direct basis.

In sum, the competent evidence does not establish that 
myocardial infarction began in service or within one year of 
separation.  The service medical records showed a normal 
heart and pulse.  Thus, there were no episodes of myocardial 
infarction shown during service.  Further, there is no 
continuity of symptomatology following service.  There is no 
record of any continuous symptoms from his separation from 
service onward.  Rather, the record establishes that more 
than 55 years after such separation, the veteran had a 
diagnosis of myocardial infarction.  Thus, service connection 
for myocardial infarction on a direct basis is also not 
warranted.  

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  The preponderance is against the 
veteran's claim, and it must be denied.  See Gilbert, supra.

e.  Dementia

Finally, the veteran contends that he has dementia as a 
result of myocardial infarctions, which he contends were 
secondary to PTSD.  As discussed above, the veteran is not 
service-connected for PTSD, nor is he service-connected for 
myocardial infarctions.  Consequently, the claim of secondary 
service connection must be denied as a matter of law on both 
accounts.  See, e.g., Sabonis, supra.

Nevertheless, to afford the veteran every possible 
consideration, the Board also considers the veteran's claim 
of service connection for dementia on a direct basis.  As 
stated above, the veteran's service medical records do not 
reflect any complaints, findings, treatment, or diagnoses of 
dementia or any other mental disorder.  At the veteran's 
separation examination in April 1946, the examiner noted that 
the veteran had a normal head and a normal nervous system.

The first record of dementia in the veteran's available 
medical records comes from November 2001 VA treatment records 
which show a diagnosis of dementia almost 55 years after 
discharge.  Again, the amount of time between service and 
diagnosis weighs heavily against the claim.  See Maxson v. 
West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. 
Cir. 2000) (service incurrence may be rebutted by the absence 
of medical treatment for the claimed condition for many years 
after service).  There is no medical evidence, aside from 
aforementioned private medical opinions from Dr. Williams, 
that relates the veteran's dementia to service.

In sum, the competent evidence does not establish that 
dementia began in service or within one year of separation.  
The service medical records showed a normal head and nervous 
system.  Thus, there were no episodes of dementia shown 
during service.  Further, there is no continuity of 
symptomatology following service.  There is no record of any 
continuous symptoms from his separation from service onward.  
Rather, the record establishes that more than 55 years after 
such separation, the veteran had a diagnosis of dementia.  
Thus, service connection for dementia on a direct basis is 
also not warranted.  

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  The preponderance is against the 
veteran's claim, and it must be denied.  See Gilbert, supra.


ORDER

Service connection for PTSD is denied.

Service connection for hypertension is denied.

Service connection for strokes is denied.

Service connection for myocardial infarctions is denied.

Service connection for dementia is denied.


	
____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


